Citation Nr: 1455525	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  12-08 224A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky



THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

3.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.

4.  Entitlement to service connection for enteropathy.

5.  Entitlement to service connection for polyuria.

6.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

7.  Entitlement to service connection for erectile dysfunction.

8.  Entitlement to an initial rating in excess of 40 percent for the service-connected low back strain with degenerative joint disease/degenerative disc disease.

9.  Entitlement to an initial rating in excess of 10 percent for the service-connected right leg sciatica associated with the service-connected lumbar spine disability.

10.  Entitlement to an initial rating in excess of 70 percent for the service-connected posttraumatic stress disorder (PTSD), prior to December 14, 2012.



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Smith, Counsel



INTRODUCTION

The Veteran served on active duty for training from July 1982 to September 1982 with prior unverified service.  The Veteran also served on active duty from April 1983 to April 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010, May 2011, and November 2011 rating decisions by the RO.

In February 2010, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.

The Board notes that, while the Veteran expressed timely disagreement with the RO's November 2011 denial of entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disability, in April 2013, the RO awarded the Veteran a TDIU rating.  As such, the claim will not be remanded for issuance of a Statement of the Case.  Manlincon v. West, 12 Vet. App. 238 (1999). 

Also in the April 2013 rating decision, the RO awarded a 100 percent rating for the service-connected PTSD, beginning on December 14, 2012.  As such, the claim for increase on appeal is rendered moot for the period beginning on December 14, 2012.  The claim has been captioned accordingly on the title page.

Finally, the Board notes that the Acting General Counsel has cancelled the accreditation of attorney David L. Huffman who had been representing the Veteran in this appeal.  

In August 2014, the Veteran was afforded proper notice on the matter, and was given the opportunity to designate a new representative.  As the Veteran has not appointed new representation or responded to the August 2014 letter, the Board recognizes he is proceeding pro se in this appeal.  

The Board has considered documentation included in VBMS and Virtual VA.

In December 2013, the Veteran's former attorney raised an issue involving his entitlement to attorney's fees.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  

Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The claims of service connection and the claim for a higher initial rating for are being remanded to the Agency of Original Jurisdiction (AOJ).  



FINDINGS OF FACT

1.  The service-connected low back strain with degenerative joint disease/degenerative disc disease is shown to have been manifested by pain and limited motion; however, even on repetitive motion, this was not shown to have been productive of favorable ankylosis of the entire thoracolumbar spine; nor are incapacitating episodes due to intervertebral disc syndrome (IVDS) demonstrated.

2.  The service-connected radiculopathy of the left lower extremity is not shown to be productive of moderate incomplete paralysis of the sciatic nerve.



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in excess of 40 percent for the service-connected degenerative joint disease/degenerative disc disease are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a including Diagnostic Code 5237 (2014).

2.  The criteria for the assignment of an initial rating in excess of 10 percent for the service-connected right leg sciatica are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a including Diagnostic Code 8720 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014).  The RO provided the required notice in a letter sent to the Veteran in March 2006.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  The RO has associated the Veteran's service treatment records, VA treatment records, records from the Social Security Administration (SSA), and private treatment records with the claims file.  

The VA examinations dated in September 2010 and December 2012 addressed the severity of the service-connected lumbar spine disability and right leg sciatica.  The examinations of record considered the Veteran's history and set forth objective findings necessary for adjudication.  The examinations are adequate and further examination is not needed.

On review, there is no showing of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159.


Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  

Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2014).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, as described below, staged ratings are not warranted for the initial increased rating claims adjudicated herein.

While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and will focus specifically on what the evidence shows, or fails to show.  

The pertinent evidence of record includes VA examination reports, as well as VA and private treatment records.  The Board notes that the treatment records in this case contain insufficient information for rating the disabilities on appeal under the applicable criteria. 

Additionally, the Board notes that a discussion of  a total disability rating based on TDIU by reason of service-connected disability pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is not warranted.  

In April 2013, the Veteran was awarded a TDIU rating, effective on December 18, 2010.  Prior to this, the Veteran did not contend, nor does the record show, that he was unable to secure or follow a substantially gainful occupation due to the service-connected lumbar spine disability with sciatica.  See September 2010 VA examination reports.

Further, with respect to an extraschedular rating under 38 C.F.R. § 3.321, as will be discussed, the applicable rating criteria adequately contemplate the manifestations of the service-connected lumbar spine disability and right leg sciatica.  

The rating criteria are thus adequate to evaluate the disabilities, and referral for consideration of extraschedular ratings is not warranted for any of the initial increased rating claims on appeal.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Finally, in reaching the following decisions, the Board has considered the lay evidence and pleadings.  The Board is fully aware that the Veteran is competent to report his symptoms.  

Here however, the medical findings directly address the criteria under which the Veteran's disabilities of the lumbar spine with neurological impairment are evaluated.  The medical evidence is more probative than any implied pleadings or lay evidence to the effect that evaluations in excess of those already assigned are warranted.


	Lumbar Spine

In the October 2010 rating decision on appeal, the Veteran was awarded service connection for low back strain with degenerative joint disease/degenerative disc disease.  He was assigned a 40 percent rating, effective on September 13, 2007, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 40 percent rating is assigned with evidence of  forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating is assigned with evidence of unfavorable ankylosis of the entire spine. 
  
These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are 0  to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R.  § 4.71a, General Rating Formula at Note (2) (2014).

The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.

Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (internal medical dictionary citation omitted).

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are separately rated under an appropriate diagnostic code.  38 C.F.R.  § 4.71a, Diagnostic Code, 5242, 5243, at Note (1) (2014).

Under the Formula for IVDS based on Incapacitating Episodes, ratings are assigned based on the quantity and duration of incapacitating episodes over a prior 12-month period.  

For purposes of evaluation under this formula, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician. 

The next higher rating of 60 percent requires intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

At the February 2010 hearing, the Veteran testified that his lumbar spine disability caused great pain and popping in his back.  He also testified to radiating pain into the right leg.  See Hearing Transcript, p. 12-20.

On VA examinations of the lumbar spine and nerves in September 2010, the Veteran reported having constant pain and numbness with episodes of paralysis.  He did not take medication because it caused nausea.  He reported not being able to walk more than a few yards.

On examination, the examiner stated there was no ankylosis of the thoracolumbar spine.  Flexion was performed to 60 degrees; extension was performed to 30 degrees; bilateral lateral flexion was performed to 25 degrees; right lateral rotation was performed to 30 degrees; and left lateral rotation was performed to 25 degrees.  There was objective evidence of pain on repetitive motion.  On repetition, pain limited flexion to 30 degrees, extension to 20 degrees, and bilateral lateral flexion and bilateral lateral rotation to 20 degrees.

The Veteran's reflexes were noted to have been normal.  A sensory examination was normal except in the lumbar sacral nerve affecting the right great toe.  Pain or pinprick was absent, but position sense and  light touch were normal.  There was no dysthesias.  A motor examination showed diminished responses in the ankles and toes, bilaterally.  Muscle tone was normal, and there was no muscle atrophy.  There was no gait abnormality.  There was no imbalance or tremor.  There was no evidence of fasciculation.  

The examiner concluded that there was no effect of the function of any joint due to the nerve disorder.  There was neuralgia, but no paralysis or neuritis.  The Veteran was diagnosed with radiculopathy.  At the conclusion of the report, the examiner noted that the level of impairment was questionable as the Veteran was "adept at embellishment and exaggeration."

On VA examination of the lumbar spine in December 2012, the Veteran reported that his lumbar spine disability caused problems if he moved the wrong way, on prolonged sitting or standing, and with bending.

On examination, flexion was performed to 35 degrees with pain beginning at 0 degrees.  Extension was performed to 10 degrees with pain beginning at 0 degrees.  Bilateral lateral flexion was performed to 10 degrees with pain beginning at 0 degrees.  Bilateral lateral rotation was performed to 5 degrees with pain beginning at 0 degrees.  

The Veteran could perform repetitive-use testing.  There was no additional loss of motion following such testing.  Functionally, there was pain, disturbance of locomotion, interference with sitting, standing, or weight-bearing, and less movement than normal.

There was localized tenderness or guarding that caused an abnormal gait.  Muscle strength testing was normal in all parameters except right hip flexion and right great toe extension.  There was no muscle atrophy.  Reflexes were normal.  A sensory examination was normal except for "decreased," but not "absent" responses in the right lower leg/ankle and feet/toes.  Straight leg testing was negative.  

The examiner found the Veteran did not have radiculopathy.  The Veteran had no other neurologic abnormalities or findings related to his lumbar spine disability.  He had IVDS, but it did not cause incapacitating episodes.  At the conclusion of the report, the examiner noted that the Veteran had a "dramatic presentation," and "symptom magnification and likely malingering" were suspected.

A separate VA examination of December 2012 addressed the peripheral nerves.  The examiner found there was no disorder of the peripheral nerves.  The Veteran reported having no constant pain or numbness.  He reported having moderate intermittent pain and moderate paresthesias or dysthesias of the right leg.  The examiner noted that the Veteran reported he could not feel anything on the right, but would move his foot when it was touched.

The Veteran's muscle strength testing was noted to have been normal.  There was no atrophy.  Reflexes were normal.  A sensory examination was normal except for a decreased response in the right lower leg.  The gait was abnormal due to back and knee pain.  The sciatic nerve was found to be normal and without paralysis, complete or incomplete.

The examiner noted that, in January 2013, electromyography (EMG) and nerve conduction velocity (NVC) studies were conducted.  The results were normal for both lower limbs.  There was no evidence of sciatica or radiculopathy.  The examiner noted that the Veteran presented dramatically and with inconsistencies.  The examiner felt there was "likely malingering."

Given this evidence, which does not establish the presence of ankylosis of the thoracolumbar spine or ankylosis of the entire thoracolumbar spine, the Board finds that an evaluation in excess of 40 percent is not assignable for the orthopedic manifestations of the service-connected low back disability based on the General Rating Formula for Disease or Injury of the Spine.

The Board considered the application of 38 C.F.R §§ 4.40 and 4.45 in light of the Court's ruling in DeLuca, supra.  The record demonstrates that the Veteran has complained of experiencing low back pain. The Board recognizes that the VA examiners acknowledged and confirmed that he experienced such symptomology.  

The Board finds, however, that the above indicated additional functional impairment due to pain, including on use, is already contemplated in the current 40 percent disability evaluation assigned and that there has been no demonstration, by lay or medical evidence, of additional functional impairment comparable to the next higher evaluation.

As for incapacitating episodes, given the findings of the VA examiners, and as there is no record of prescribed bed rest by a physician, the criteria for a higher evaluation under Diagnostic Code 5243 have not been met. 

As for neurological manifestations of the disability, bilateral radiculopathy has been identified as an associated neurological abnormality, and the issue of entitlement to a higher rating for this is presently on appeal for discussion.  The file is devoid of evidence of any other neurological manifestation of the service-connected low back disability.  

The Board finds that no higher evaluation can be assigned pursuant to any other Diagnostic Code.  Because there are specific Diagnostic Codes to evaluate the spine, consideration of other codes for evaluating the disability is not appropriate. 

In sum, the weight of the credible evidence demonstrates that the Veteran's lumbar spine disability does not warrant an initial rating in excess of 40 percent for any portion of the appeal period.  

As the preponderance of the evidence is against the claim for increase, it must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


	Right Leg Sciatica

In the October rating decision on appeal, the Veteran was awarded service connection for right leg sciatica.  He was assigned a 10 percent rating effective on September 13, 2007, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8720.  

DC 8720 rates neuralgia of the sciatic nerve using the criteria of DC 8520, paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.  The maximum rating for neuralgia is moderate incomplete paralysis of the affected nerve.  See 38 C.F.R. § 4.124.

Under DC 8520, paralysis of the sciatic nerve warrants a 10 percent rating if mild and incomplete.

A 20 percent rating is warranted if paralysis is moderate and incomplete.

A 40 percent rating is warranted if paralysis is  moderately severe and incomplete.

A 60 percent rating is warranted if paralysis is severe, with marked muscular atrophy. 

Complete paralysis of the sciatic nerve warrants an 80 percent rating and is contemplated to include the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  

When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  See 38 C.F.R. § 4.124a.

The words "mild," "moderate," "moderately severe" and "severe" are not defined in the rating schedule, and the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2014).

On review of the evidence, the evidence does not indicate "moderate" incomplete paralysis of the sciatic nerve.  Significantly, EMG and NCV testing in January 2013 showed no evidence of sciatica or radiculopathy.  

The December 2012 VA examiner determined the Veteran did not have these disorders.  Additionally, the September 2010 VA examiner concluded there was no affect of the function of any joint due to the nerve disorder.  The Board can point to no other diagnostic code applicable for rating the Veteran's right leg sciatica.

In sum, the weight of the credible evidence does not demonstrate that an initial rating in excess of 10 percent is warranted for any portion of the appeal period.  

The Board cannot apply the benefit-of-the doubt doctrine in this case because the preponderance of the evidence is against assignment of any higher rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

An initial rating in excess of 40 percent for the service-connected low back strain with degenerative joint disease/degenerative disc disease is denied.

An initial rating in excess of 10 percent for the service-connected right leg sciatica is denied.



REMAND

The Veteran claims that his diabetes mellitus is due to exposure to contaminated water at Camp LeJeune.  He contends that the remaining claims of service connection are secondary to diabetes mellitus.  See, e.g., March 2012 Notice of Disagreement.  

The Veteran was initially scheduled for VA examinations in October 2011.  The file indicates that the Veteran did not appear due to the death of his mother.  In December 2011, the Veteran clarified that it was not his mother who died, but the examiner's, and that he had been waiting for his examinations to be rescheduled.  

A November 2012 Informal Conference Report indicates that examinations were needed for the claims, and the Veteran agreed to attend.  It appears from internal correspondence in November 2012 that the examinations involving the service connection claims would be scheduled after examinations for other disabilities took place; this never occurred.

The Veteran has a current diagnosis of diabetes mellitus.  See February 2011 VA treatment record.  The RO has conceded that the Veteran was exposed to contaminated water at Camp LeJeune.  See November 2011 Rating Decision.  Moreover, a February 1983 service examination noted sugar in the urine.  

Also, as pertinent to the claim for polyuria and possibly also diabetes mellitus, urinary problems were noted in service treatment records of October 1986, January 1986, February 1986, and April 1986.

Although the disorders claimed by the Veteran are not specifically recognized by VA as residuals of contaminated water at Camp Lejeune, North Carolina, 38 C.F.R. § 17.400 (effective September 24, 2014), that does not preclude a Veteran from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  VA examinations should be provided.

As for the claim for PTSD, the Board notes that the RO treated the award of a 100 percent rating as a full grant of the benefit sought.  The RO did not readjudicate the portion of the claim dated prior to December 14, 2012 in the April 2013 Supplemental Statement of the Case (SSOC) when it readjudicated the other initial increased rating claims.

A SSOC serves a different purpose than a rating decision as it provides the Veteran with a summary of the pertinent laws and regulations with respect to the claim. 38 U.S.C.A. § 7105(d)(1)(B) (West 2002); 38 C.F.R. § 19.29(b) (2014).  

The evidence pertinent to the PTSD claim dated subsequent to the March 2012 SOC is contained in the electronic and paper files.  

Accordingly, to follow correct procedural requirements, the Board finds that an SSOC should be issued that provides reasons and bases for any adverse decision and specifically addresses all of the diagnostic criteria pertinent to the Veteran's claim.  

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1.  The AOJ should have the Veteran scheduled for a VA examination to ascertain the nature and likely etiology of the claimed diabetes mellitus, peripheral neuropathy of both legs, enteropathy, polyuria, GERD, and erectile dysfunction.

The examiner is to be provided access to the electronic files in connection with the evaluation.  

Any and all indicated studies deemed necessary by the examiner should be accomplished.    

After reviewing the entire record and examining the Veteran, the examiner should offer an opinion addressing the following:

(A.) Whether it is at least as likely as not (50 percent probability or greater) that any of the claimed disabilities had its clinical onset during service or otherwise was due to an event or incident of that service.  

In so doing, the examiner must discuss the service treatment records documenting sugar in the urine (February 1983), and urinary problems (October 1986, January 1986, February 1986, and April 1986).

The examiner must also state whether it is at least as likely as not that any of the disabilities is related to his conceded  in-service exposure to contaminated water at Camp Lejeune, North Carolina.

(B.) Whether it is at least as likely as not that peripheral neuropathy of both legs, enteropathy, polyuria, GERD, or erectile dysfunction was caused or aggravated (permanently worsened beyond normal progression) by the diabetes mellitus.  If aggravation is found, the examiner should quantify the degree of additional disability resulting from the aggravation.  

The examiner is advised that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  

If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.
	
All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles.    

2.  The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  

3.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


